Exhibit 28(h)(9) under Form N-1A Exhibit 99 under Item 601/Reg. S-K Agreement for Administrative Services EXHIBIT 1 This contract is for federated funds only. (revised as of 6/30/10) CONTRACT DATEINVESTMENT COMPANY 11/1/03Cash Trust Series, Inc. 11/1/03Federated Government Cash Series 11/1/03Federated Municipal Cash Series 11/1/03Federated Prime Cash Series 11/1/03Federated Treasury Cash Series 11/1/03Cash Trust Series II 11/1/03Federated Treasury Cash Series II 12/1/07Cash II Shares 11/1/03Edward Jones Money Market Fund 11/1/03Investment Shares 11/1/03Retirement Shares 11/1/03Federated Adjustable Rate Securities Fund 11/1/03Institutional Service Shares 11/1/03Institutional Shares 11/1/03Federated Core Trust 6/1/08Federated Duration Plus Core Fund 9/1/05Federated Inflation-Protected Securities Core Fund 11/1/03Federated Mortgage Core Portfolio 11/1/03High-Yield Bond Portfolio 3/1/08Federated Core Trust III Federated Project and Trade Finance Core Fund 9/1/07Federated Enhanced Treasury Income Fund (limited purpose of Administrative Services) 9/1/07Common Shares 11/1/03Federated Equity Funds 11/1/03Federated Capital Appreciation Fund 11/1/03Class A Shares 11/1/03Class B Shares 11/1/03Class C Shares 11/1/03Class K Shares 9/1/07Institutional Shares 12/1/08Federated Clover Small Value Fund 12/1/08Class A Shares 12/1/08Class C Shares 12/1/08Institutional Shares 12/1/08Federated Clover Value Fund 12/1/08Class A Shares 12/1/08Class B Shares 12/1/08Class C Shares 12/1/08Class K Shares 12/1/08Institutional Shares 3/1/07Federated InterContinental Fund 3/1/07Class A Shares 3/1/07Class B Shares 3/1/07Class C Shares 3/1/07Class K Shares 3/1/07Institutional Shares 3/1/08Federated International Strategic Value Dividend Fund 3/1/08Class A Shares 3/1/08Class C Shares 3/1/08Institutional Shares 11/1/03Federated Kaufmann Fund 11/1/03Class A Shares 11/1/03Class B Shares 11/1/03Class C Shares 11/1/03Class K Shares 9/17/07Federated Kaufmann Large Cap Fund 9/17/07Class A Shares 9/17/07Class C Shares 9/17/07Class K Shares 9/17/07Institutional Shares 11/1/03Federated Kaufmann Small Cap Fund 11/1/03Class A Shares 11/1/03Class B Shares 11/1/03Class C Shares 9/1/05Class K Shares 11/1/03Federated Market Opportunity Fund 11/1/03Class A Shares 11/1/03Class B Shares 11/1/03Class C Shares 6/1/07Institutional Shares 11/1/03Federated Mid CapGrowth Strategies Fund 11/1/03Class A Shares 11/1/03Class B Shares 11/1/03Class C Shares 9/1/06Class K Shares 12/1/09Institutional Shares 9/1/08Federated Prudent Bear Fund 9/1/08Class A Shares 9/1/08Class C Shares 9/1/08Institutional Shares 12/1/04Federated Strategic Value Dividend Fund 12/1/04Class A Shares 12/1/04Class C Shares 3/1/05Institutional Shares 11/1/03Federated Equity Income Fund, Inc. 11/1/03Class A Shares 11/1/03Class B Shares 11/1/03Class C Shares 11/1/03Class F Shares 11/1/03Federated Fixed Income Securities, Inc. 11/1/03Federated Strategic Income Fund 11/1/03Class A Shares 11/1/03Class B Shares 11/1/03Class C Shares 11/1/03Class F Shares 9/1/07Institutional Shares 11/1/03Federated Municipal Ultrashort Fund 11/1/03Class A Shares 11/1/03Institutional Shares 11/1/03Federated GNMA Trust 11/1/03Institutional Service Shares 11/1/03Institutional Shares 11/1/03Federated Government Income Securities, Inc. 11/1/03Class A Shares 11/1/03Class B Shares 11/1/03Class C Shares 11/1/03Class F Shares 11/1/03Federated High Income Bond Fund, Inc. 11/1/03Class A Shares 11/1/03Class B Shares 11/1/03Class C Shares 11/1/03Federated High Yield Trust 4/30/10Institutional Service Shares 11/1/03Federated Income Securities Trust 11/1/03Federated Capital Income Fund 11/1/03Class A Shares 11/1/03Class B Shares 11/1/03Class C Shares 11/1/03Class F Shares 11/1/03Federated Fund for U.S. Government Securities 11/1/03Class A Shares 11/1/03Class B Shares 11/1/03Class C Shares 11/1/03Federated Intermediate Corporate Bond Fund 11/1/03Institutional Service Shares 11/1/03Institutional Shares 11/1/03Federated Muni and Stock Advantage Fund 11/1/03Class A Shares 11/1/03Class B Shares 11/1/03Class C Shares 5/29/07Class F Shares 9/1/08Federated Prudent DollarBear Fund 9/1/08Class A Shares 9/1/08Class C Shares 9/1/08Institutional Shares 12/1/05Federated Real Return Bond Fund 12/1/05Class A Shares 12/1/05Class C Shares 12/1/05Institutional Shares 11/1/03Federated Short-Term Income Fund 12/1/03Class A Shares 12/1/03Class Y Shares 11/1/03Institutional Service Shares 11/1/03Institutional Shares 11/1/03Federated Income Trust 11/1/03Institutional Service Shares 11/1/03Institutional Shares 11/1/03Federated Index Trust 11/1/03Federated Max Cap Index Fund 11/1/03Class C Shares 11/1/03Class K Shares 11/1/03Institutional Service Shares 11/1/03Institutional Shares 11/1/03Federated Mid Cap Index Fund 12/31/09Institutional Service Shares 11/1/03Federated Institutional Trust 11/1/03Federated Government Ultrashort Duration Fund 11/1/03Class A Shares 11/1/03Institutional Shares 11/1/03Institutional Service Shares 11/1/03Federated Institutional High Yield Bond Fund 12/1/07Institutional Shares 6/1/05Federated Intermediate Government/Corporate Fund 6/1/05Institutional Service Shares 6/1/05Institutional Shares 11/1/03Federated Insurance Series 11/1/03Federated Capital Income Fund II 11/1/03Federated Capital Appreciation Fund II 11/1/03Primary Shares 11/1/03Service Shares 11/1/03Federated Fund for U.S. Government Securities II 11/1/03Federated High Income Bond Fund II 11/1/03Primary Shares 11/1/03Service Shares 11/1/03Federated Kaufmann Fund II 11/1/03Primary Shares 11/1/03Service Shares 11/1/03Federated Prime Money Fund II 11/1/03Federated Quality Bond Fund II 11/1/03Primary Shares 11/1/03Service Shares 11/1/03Federated Intermediate Government Fund, Inc. 11/1/03Institutional Service Shares 11/1/03Institutional Shares 11/1/03Federated International Series, Inc. 11/1/03Federated International Bond Fund 11/1/03Class A Shares 11/1/03Class B Shares 11/1/03Class C Shares 11/1/03Federated Investment Series Funds, Inc. 11/1/03Federated Bond Fund 11/1/03Class A Shares 11/1/03Class B Shares 11/1/03Class C Shares 11/1/03Class F Shares 9/1/07Institutional Shares 11/1/03Federated Managed Allocation Portfolios 9/1/05Federated Balanced Allocation Fund 9/1/05Class A Shares 9/1/05Class B Shares 9/1/05Class C Shares 12/1/05Federated Managed Pool Series 12/1/05Federated Corporate Bond Strategy Portfolio 12/1/05Federated High-Yield Strategy Portfolio 12/1/05Federated International Bond Strategy Portfolio 12/1/05Federated Mortgage Strategy Portfolio 7/31/06Federated MDT Series 7/31/06Federated MDT All Cap Core Fund 7/31/06Class A Shares 7/31/06Class C Shares 9/1/06Class K Shares 7/31/06Institutional Shares 7/31/06Federated MDT Balanced Fund 7/31/06Class A Shares 7/31/06Class C Shares 9/1/06Class K Shares 7/31/06Institutional Shares 7/31/06Federated MDT Large Cap Growth Fund 7/31/06Class A Shares 3/1/07Class B Shares 7/31/06Class C Shares 7/31/06Institutional Shares 7/31/06Federated MDT Small Cap Value Fund 7/31/06Class A Shares 7/31/06Class C Shares 7/31/06Institutional Shares 7/31/06Federated MDT Small Cap Core Fund 7/31/06Class A Shares 7/31/06Class C Shares 7/31/06Institutional Shares 11/1/03Federated MDT Stock Trust 1/29/10Institutional Service Shares 1/29/10Institutional Shares 11/1/03Federated Municipal Securities Fund, Inc. 11/1/03Class A Shares 11/1/03Class B Shares 11/1/03Class C Shares 5/29/07Class F Shares 11/1/03Federated Municipal Securities Income Trust 11/1/03Federated Michigan Intermediate Municipal Trust 12/1/04Class A Shares 6/1/06Federated Municipal High Yield Advantage Fund 6/1/06Class A Shares 6/1/06Class B Shares 6/1/06Class C Shares 6/1/06Class F Shares 11/1/03Federated New York Municipal Income Fund 3/1/04Class A Shares 11/1/03Class B Shares 11/1/03Federated Ohio Municipal Income Fund 9/1/08Class A Shares 11/1/03Class F Shares 11/1/03Federated Pennsylvania Municipal Income Fund 11/1/03Class A Shares 11/1/03Class B Shares 11/1/03Federated Premier Intermediate Municipal Income Fund (limited purpose of Administrative Services) 11/1/03 Common Shares Auction Market Preferred Shares 11/1/03Federated Premier Municipal Income Fund (limited purpose of Administrative Services) 11/1/03 Common Shares Auction Market Preferred Shares 11/1/03Federated Short-Intermediate Duration Municipal Trust 7/1/06Class A Shares 11/1/03Institutional Service Shares 11/1/03Institutional Shares 6/1/08Federated Stock and Bond Fund 6/1/08Class A Shares 6/1/08Class B Shares 6/1/08Class C Shares 6/1/08Class K Shares 3/1/09Institutional Shares 11/1/03Federated Total Return Government Bond Fund 11/1/03Institutional Service Shares 11/1/03Institutional Shares 11/1/03Federated Total Return Series, Inc. 11/1/03Federated Mortgage Fund 11/1/03Institutional Shares 11/1/03Institutional Service Shares 11/1/03Federated Total Return Bond Fund 11/1/03Class A Shares 11/1/03Class B Shares 11/1/03Class C Shares 11/1/03Class K Shares 11/1/03Institutional Shares 11/1/03Institutional Service Shares 11/1/03Federated Ultrashort Bond Fund 11/1/03Class A Shares 11/1/03Institutional Shares 11/1/03Institutional Service Shares 11/1/03Federated U.S. Government Bond Fund 4/23/10Institutional Service Shares 11/1/03Federated U.S. Government Securities Fund: 1-3 Years 11/1/03Class Y Shares 11/1/03Institutional Service Shares 11/1/03Institutional Shares 11/1/03Federated U.S. Government Securities Fund: 2-5 Years 11/1/03Class K Shares 11/1/03Institutional Service Shares 11/1/03Institutional Shares 11/1/03Federated World Investment Series, Inc. 11/1/03Federated International High Income Fund 11/1/03Class A Shares 11/1/03Class B Shares 11/1/03Class C Shares 5/29/07Class F Shares 11/1/03Federated International Leaders Fund 11/1/03Class A Shares 11/1/03Class B Shares 11/1/03Class C Shares 6/15/10Institutional Shares 11/1/03Federated International Small-Mid Company Fund 11/1/03Class A Shares 11/1/03Class B Shares 11/1/03Class C Shares 3/1/08Institutional Shares 11/1/03Intermediate Municipal Trust 11/1/03Federated Intermediate Municipal Trust 11/1/03Class Y Shares 11/1/03Institutional Shares 11/1/03Money Market Obligations Trust 11/1/03Federated Alabama Municipal Cash Trust 11/1/03Federated Arizona Municipal Cash Trust 11/1/03Institutional Service Shares 11/1/03Federated Automated Cash Management Trust 11/1/03Institutional Shares 11/1/03Cash II Shares 9/1/06Class K Shares 11/1/03Federated Automated Government Cash Reserves 12/1/07Institutional Service Shares 11/1/03Federated Automated Government Money Trust 11/1/03Federated California Municipal Cash Trust 11/1/03Cash II Shares 12/1/04Cash Series Shares 12/1/04Institutional Capital Shares 11/1/03Institutional Service Shares 11/1/03Institutional Shares 11/1/03Federated Connecticut Municipal Cash Trust 12/1/04Cash Series Shares 11/1/03Institutional Service Shares 12/1/04Federated Capital Reserves Fund 12/1/04Federated Government Reserves Fund 11/1/03Federated Master Trust 12/1/04Federated Municipal Trust 11/1/03Federated Tax-Free Trust 11/1/03Federated Florida Municipal Cash Trust 11/1/03Cash II Shares 12/1/04Cash Series Shares 11/1/03Institutional Shares 11/1/03Federated Georgia Municipal Cash Trust 11/1/03Federated Government Obligations Fund 12/1/04Institutional Capital Shares 11/1/03Institutional Service Shares 11/1/03Institutional Shares 11/1/03Trust Shares 11/1/03Federated Government Obligations Tax Managed Fund 11/1/03Institutional Service Shares 11/1/03Institutional Shares 11/1/03Federated Liberty U.S. Government Money Market Trust 11/1/03Class A Shares 11/1/03Class B Shares 3/1/05Class C Shares 3/1/05Class F Shares 11/1/03Federated Maryland Municipal Cash Trust 11/1/03Federated Massachusetts Municipal Cash Trust 12/1/04Cash Series Shares 11/1/03Institutional Service Shares 11/1/03Federated Michigan Municipal Cash Trust 11/1/03Institutional Service Shares 11/1/03Institutional Shares 11/1/03Federated Minnesota Municipal Cash Trust 11/1/03Cash Series Shares 11/1/03Institutional Shares 11/1/03Federated Money Market Management 9/1/07Eagle Shares 9/1/07Premier Shares 11/1/03Federated Municipal Obligations Fund 11/1/03Institutional Capital Shares 11/1/03Institutional Service Shares 11/1/03Institutional Shares 11/1/03Federated New Jersey Municipal Cash Trust 12/1/04Cash Series Shares 11/1/03Institutional Service Shares 11/1/03Institutional Shares 11/1/03Federated New York Municipal Cash Trust 11/1/03Cash II Shares 12/1/04Cash Series Shares 11/1/03Institutional Service Shares 12/1/04Institutional Shares 11/1/03Federated North Carolina Municipal Cash Trust 11/1/03Federated Ohio Municipal Cash Trust 11/1/03Cash II Shares 11/1/03Institutional Service Shares 11/1/03Institutional Shares 11/1/03Federated Pennsylvania Municipal Cash Trust 11/1/03Cash Series Shares 11/1/03Institutional Service Shares 11/1/03Institutional Shares 11/1/03Federated Prime Cash Obligations Fund 11/1/03Institutional Capital Shares 11/1/03Institutional Service Shares 11/1/03Institutional Shares 11/1/03Federated Prime Management Obligations Fund 12/1/04Institutional Capital Shares 12/1/04Institutional Service Shares 11/1/03Institutional Shares 11/1/03Federated Prime Obligations Fund 11/1/03Institutional Service Shares 11/1/03Institutional Shares 11/1/03Trust Shares 11/1/03Federated Prime Value Obligations Fund 11/1/03Institutional Capital Shares 11/1/03Institutional Service Shares 11/1/03Institutional Shares 11/1/03Tax-Free Money Market Fund 11/1/03Investment Shares 11/1/03Institutional Service Shares 11/1/03Federated Tax-Free Obligations Fund 11/1/03Institutional Service Shares 11/1/03Institutional Shares 11/1/03Federated Treasury Obligations Fund 11/1/03Institutional Capital Shares 11/1/03Institutional Service Shares 11/1/03Institutional Shares 11/1/03Trust Shares 11/1/03Federated Trust for U.S. Treasury Obligations 11/1/03Federated U.S. Treasury Cash Reserves 11/1/03Institutional Service Shares 11/1/03Institutional Shares 11/1/03Federated Virginia Municipal Cash Trust 12/1/04Cash Series Shares 11/1/03Institutional Service Shares 11/1/03Institutional Shares
